DETAILED ACTION

Claim status

This action is in response to applicant filed on 11/30/2022. 
Claims 1-4, 6-7 and 9-20 are pending for examination.

	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4, 6-7 and 9-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schlumberger (WO 2007/085783) in view of Gleitman et al. US 2017/0152729).


Regarding claim 1: Schlumberger disclose a well site notification system comprising:
 one or more sensors for collecting data on-site associated with one or more pieces of equipment located at a well site (Fig. 5, item 80, ¶0033); 
a network system coupled to the one or more sensors (Fig. 1 and 5, item 38); and 
a data repository, located at a location remote from the well site and coupled to the network system such that the on-site data collected by the one or more sensors associated with the one or more pieces of equipment located at the well site is stored in the data repository located remotely from the well site; (Fig. 1 and 5, item 30, ¶0028-¶0033), and
at least one device operated by a user  (Fig. 1, item 32, ¶0027 and ¶0031); 
wherein the at least one device receives the on-site data and produce on or more notification based, at least in part, on the on-site data (¶0027), and 
the one or more notification enable the user  to modify one or more operations of the one or more pieces of equipment located at a well site, at least in part, on the one or more notifications. (¶0030: Based on the data output from pumping systems 24 and wellsite 22, the management of well site 22 can be accomplished for a variety of remote locations, such as remote control center 26. Also, based on analysis of the data, control signals (i.e. signal to modified operations of the well site) can be output from remote devices, e.g. control systems 28 or remote handhelds devices 32, to well site 22, as indicated in block 62)).
Schlumberger does not explicitly disclose the device being a wearable device worn by the user at the well site.
In analogous art regarding well site monitoring systems, Gleitman disclose a wearable device worn by the user the interacts with pieces of equipment at the at the well site. (Fig. 1, item 110, ¶0113-0114).
Before the effective filing date, it would have been obvious to the one of the ordinary skill in the art to make the device of Schlumberger a wearable device worn by the user the at the well site, as disclose by Gleitman, to the system of Schlumberger. The motivation is to allow the user to keep his/her hands free for other operation while being able to operate the pieces of equipment from the wearable device if needed.

Regarding claim 2: The combination of Schlumberger and Gleitman disclose the well site notification system of claim 1, wherein the at least one notification device further comprises one or more of a display system, an audio system, a haptic feedback system, and a communication system (Schlumberger: Fig. 1: ¶0029) 

Regarding claim 3: The combination of Schlumberger and Gleitman disclose the well site notification system of claim 2, wherein the one or more notifications is one or more of one or more audio notifications, one or more visual notifications, and one or more haptic notifications (Schlumberger: Fig. 7, ¶0038 and ¶0042).

Regarding claim 4: The combination of Schlumberger and Gleitman disclose the well site notification system of claim 1, wherein the at least one notification device provides the one or more notifications in at least one of one or more augmented reality environments and one or more virtual reality environments (Gleitman: Fig. 6, ¶0042).


Regarding claim 6: The combination of Schlumberger and Gleitman disclose the well site notification system of claim 1, wherein the on-site data is collected in real-time (Schlumberger: ¶0004, ¶0030: control system 28 and overall surveillance and control system 20 increase well management functionality while reducing cost by enabling easy use of real-time and historical data at any variety of locations remote from the managed wellsite. For example, surveillance and control system 20 enabling sampling of well-related parameters at individual wells within wellsite 20, as indicated by block 54)) and wherein the one or more notifications is provided in real-time (Schlumberger: ¶0004, ¶0032: well operator can program control system 28 and CPU 46 to provide alerts/warnings when well-related parameters fall outside a desired range or cross s specific set point (hence in real-time)).

Regarding claim 7: The combination of Schlumberger and Gleitman disclose the well site notification system of claim 1, wherein the at least notification device (Gleitman: Fig. 1 , item 110) further comprises a processor (Gleitman: Fig. 1, item 112), and wherein the processor executes one or more instructions that at least one of requests the on-site data from the data repository located remotely from the well site (Gleitman: Fig. 1 , item 160), receives the on-site data from the data repository located remotely from the well site, and modifies the on-site data to produce the one or more notifications based, at least in part, on the on-site data from the data repository located remotely from the well site (Gleitman: ¶0021: data from the server is modified in proper format to be sent by any desired avenue such as email, text, IM, etc…).
Before the effective filing date, it would have been obvious to the one of the ordinary skill in the art to include  the feature of wherein the notification device further comprises a processor, and wherein the processor executes one or more instructions that at least one of requests the data from the data repository, receives the data from the data repository, and modifies the data to produce the notification based, at least in part, on the data from the data repository, as disclose by Gleitman, to the system of Schlumberger. The motivation is to ensure data is properly prepared to be presented hence making the system more efficient.


Regarding claim 9: Schlumberger disclose a method comprising: 
collecting on-site data from sensors associated with one or more pieces of equipment  located at a well site (Fig. 5, item 80, ¶0033); 
storing the on-site data in a data repository located at a location remote from the well site (Fig. 1 and 5, item 30, ¶0028-¶0033); 
transmitting the on-site data to at least one notification device (¶0030-0031 and ¶0035); 
producing one or more notification using the at least one notification device based, at least in part, on the on-site data (¶0027: alerts  (i.e. plural, which indicate at least a first and second notification), and 
enabling the user of the notification device to modify one or more operations the one or more pieces of equipment located at the well site based, at least in part, on the one or more notification produced using the at least one notification device (¶0030: Based on the data output from pumping systems 24 and wellsite 22, the management of well site 22 can be accomplished for a variety of remote locations, such as remote control center 26. Also, based on analysis of the data, control signals (i.e. signal to modified operations of the well site) can be output from remote devices, e.g. control systems 28 or remote handhelds devices 32, to well site 22, as indicated in block 62)).
Schlumberger does not explicitly disclose the notification device being is a wearable device worn by the user at the well site.
In analogous art regarding well site monitoring systems, Gleitman disclose notification device being is a wearable device worn by the user at the well site. (Fig. 1, item 110, ¶0113-0114).
Before the effective filing date, it would have been obvious to the one of the ordinary skill in the art to make the device of Schlumberger notification device being is a wearable device worn by the user at the well site, as disclose by Gleitman, to the system of Schlumberger. The motivation is to allow the user to keep his/her hands free for other operation while being able to operate the pieces of equipment from the wearable device if needed.

Regarding claim 10: The combination of Schlumberger and Gleitman disclose the method of claim 9, wherein the one or more notification comprise is one or more of a status notification, a warning notification, and a maintenance notification (Schlumberger: ¶0032).

Regarding claim 11: The combination of Schlumberger and Gleitman disclose the method of claim 9, wherein the one or more notification comprises one or more of one or more audio notifications, one or more visual notifications, and one or more haptic notifications. (Schlumberger: Fig. 1: ¶0029) 

Regarding claim 12: The combination of Schlumberger and Gleitman disclose the method of claim 9, further comprising requesting the on-site data from the data repository located remotely from the well site (Schlumberger: ¶0039: operator has selected the appropriate button to display the “current” values (i.e. requesting)).

Regarding claim 13: The combination of Schlumberger and Gleitman disclose the method of claim 9, further comprising periodically requesting the on-site data from the data repository located remotely from the well site (Schlumberger: ¶0039: Many of the input/output values are in real-time, however other parameters may be polled or measured periodically) and periodically updating the one or more notifications (Schlumberger: ¶0032).

Regarding claim 14: The combination of Schlumberger and Gleitman disclose the method of claim 9, further comprising producing another of one or more notifications, at least in part, on the on-site data, wherein the another one of the one or more notifications eliminates the one or more notification (Schlumberger: ¶0032 and ¶0042: alert are received and can later be changed based level of alert (color coded)).

Regarding claim 15: The combination of Schlumberger and Gleitman disclose the method of claim 9, wherein transmitting the on-site data to the at least one notification device worn by the user when the user is at the well site further comprises wirelessly transmitting the on-site data (Schlumberger: ¶0035 and Gleitman: ¶0113-0114).

Regarding claim 16: The combination of Schlumberger and Gleitman disclose the method of claim 9, wherein the on-site data is real-time data (Schlumberger: ¶0004, ¶0030: control system 28 and overall surveillance and control system 20 increase well management functionality while reducing cost by enabling easy use of real-time and historical data at any variety of locations remote from the managed wellsite. For example, surveillance and control system 20 enabling sampling of well-related parameters at individual wells within wellsite 20, as indicated by block 54)) and wherein the one or more notifications is produced in real-time (Schlumberger: ¶0004, ¶0032: well operator can program control system 28 and CPU 46 to provide alerts/warnings when well-related parameters fall outside a desired range or cross s specific set point (hence in real-time)).

Regarding claim 17: The combination of Schlumberger and Gleitman disclose the method of claim 9, wherein modifying the one or more operations of the one or more pieces of equipment located at the well site further comprises one or more of modifying cementing operations, modifying drilling operations, modifying mud system parameters, modifying bulk material system parameters, mitigating well site operations risks (such as a power failure), and modifying well site equipment for repairs and improvements (Schlumberger: ¶0046).

Regarding claim 18: The combination of Schlumberger and Gleitman disclose the method of claim 9, further comprising transmitting additional on-site data to the at least one notification device and producing additional notification using the at least one notification device based, at least in part, on the additional on-site data, wherein the additional on-site data corresponds to the on-site data (Schlumberger: ¶0032 and ¶0042: parameter are received (for example a first data that may produce a certain alert (yellow light) and the a second data may be received that may change the notification to a red light).
 
Regarding claim 19: Schlumberger disclose a well site notification system comprising:
 one or more sensors for collecting on-site data associated with one or more pieces of equipment located at a well site (Fig. 5, item 80, ¶0033); 
a network system coupled to the one or more sensors (Fig. 1 and 5, item 38);  
a data repository, located at a location remote from the well site and coupled to the network system such that the on-site data collected by the one or more sensors associated with the one or more pieces of equipment located at the well site is stored in the data repository located remotely from the well site; (Fig. 1 and 5, item 30, ¶0028-¶0033), and
a notification device (Fig. 1, item 32, ¶0027 and ¶0031); 
wherein the at least one notification device receives the on-site data and produces one or more notifications based, at least in part, on the on-site data and based, at least in part, on at least one or more configuration settings and one or more access controls (¶0027), and 
the one or more notification enabling the user to modify one or more operations of the one or more pieces of equipment located at the well site based, at least in part, on the one or more notifications (¶0030: Based on the data output from pumping systems 24 and wellsite 22, the management of well site 22 can be accomplished for a variety of remote locations, such as remote control center 26. Also, based on analysis of the data, control signals (i.e. signal to modified operations of the well site) can be output from remote devices, e.g. control systems 28 or remote handhelds devices 32, to well site 22, as indicated in block 62)).
Schlumberger does not explicitly disclose the device being a wearable device worn by the user at the well site.
In analogous art regarding well site monitoring systems, Gleitman disclose a wearable device worn by the user the interacts with pieces of equipment at the at the well site. (Fig. 1, item 110, ¶0113-0114).
Before the effective filing date, it would have been obvious to the one of the ordinary skill in the art to make the device of Schlumberger a wearable device worn by the user the at the well site, as disclose by Gleitman, to the system of Schlumberger. The motivation is to allow the user to keep his/her hands free for other operation while being able to operate the pieces of equipment from the wearable device if needed.

Regarding claim 20: The combination of Schlumberger and Gleitman disclose the system of claim 19, wherein the at least one notification device further comprises one or more of a display system, an audio system, a haptic feedback system, and a communication system (Schlumberger: ¶0027).


Response to Arguments
Applicant's arguments filed 11/30/2022 have been fully considered but they are not persuasive.
Applicant argue the prior art combination improper because Kosmala’s purpose is for managing well site from remote sites and not from a user at the well site, therefore, is teaching away and hence, it would not be obvious to combination the teaching of Gleitman to arrive at the invention.
	Examiner respectfully disagrees: Even thou Kosmala teaches that his system is “generally relates” to system that manage well site from remote system without physically attending the site,  this is merely and intended use of the system. Kosmala does not explicitly disclose that the system would not be able to work if the notification device would be wear by a user at the well site, therefore is not teaching away.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMAR CASILLASHERNANDEZ whose telephone number is (571)270-5432. The examiner can normally be reached Monday-Friday, 8:30AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Feild can be reached on (571)272-4090. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/OMAR CASILLASHERNANDEZ/            Primary Examiner, Art Unit 2689